Citation Nr: 1715613	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 until December 2000, from March 2003 until June 2004, and from July 2006 until June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  The Board previously remanded this matter in February 2016.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record.

The Veteran initially filed a claim to establish entitlement to service connection for adjustment disorder with depressed mood (claimed as depression).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claim (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the possible diagnoses of record, the Board has expanded the Veteran's claim to include all psychiatric disorders, as well as depression, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDING OF FACT

The most probative evidence of record is against a finding that an acquired psychiatric disability other than PTSD, to include depression, is causally related to or was aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include depression, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in June 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination, supplemental VA examiner opinion, and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in September 2009, October 2010, November 2013, and October 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include depression.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he developed a psychiatric disability with manifestations to include depressed mood, due to his exposure to stressful events during his deployment in Iraq.  The Board notes that the Veteran was service-connected for PTSD in January 2014 at a 70% disability rating, effective date July 2012.

In January 1998 and December 1999, service treatment records noted that the Veteran was in good health with his psychiatric noted as normal; the Veteran denied depression or excessive worry.  In June 2000, service treatment records noted insomnia.  In September 2003, service treatment records noted a family history of manic depression.  In October 2003, the Veteran was treated for anxiety and depression.

In December 2008, the Veteran saw his VA treating physician, prior to filing his claim, for a psychology consultation.  The Veteran underwent a depression screening and was scored at 0, which was negative for depression.  The Veteran denied having little interest or pleasure in doing things and denied feeling down, depressed or hopeless.  However, the Veteran did report that he had nightmares and problems with memory.

In September 2009, the Veteran was afforded a VA examination for his now service-connected PTSD claim.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The examiner opined that the mental health diagnosis was not caused by or a result of military service because there was no evidence of active duty service causing mental health problems.

In October 2009, the Veteran saw his VA treating physician for a psychology consultation.  The Veteran reported the following symptoms: little interest or pleasure in doing things, feeling down, depressed or hopeless, trouble falling or staying asleep, or sleeping too much, feeling tired or having little energy, poor appetite or overeating, feeling bad about himself and trouble concentrating.  The physician diagnosed the Veteran with depression NOS (not otherwise specified), ruled out PTSD.  In an October 2009 addendum to this consultation, the physician diagnosed the Veteran with depression NOS and PTSD chronic, mild.

In October 2010, the Veteran was afforded another VA examination for his now service-connected PTSD claim.  The Veteran reported that he was indifferent to most things.  The Veteran also reported a depressed mood and stated that the symptoms of depression and anxiety began around 2004 as a result of stress from work and school.  The examiner stated that the severity of the symptoms was moderate but that they did affect total daily functioning.  The examiner also stated that the Veteran showed a flattened affect, mood swings, anxiety, depressed mood and impaired impulse control.  The examiner diagnosed the Veteran with major depressive disorder with PTSD symptoms, anxiety disorder NOS, and cognitive disorder NOS secondary to traumatic brain injury.  The examiner opined that the symptoms of each mental disorder could not be delineated from each other because they overlapped in the co-morbid conditions.

In February 2011, the Veteran submitted a statement with his VA 9 form regarding his depression claim.  The Veteran stated that his depression was related to being in Iraq where he feared for his life due to hostile activities.

In April 2012, the Veteran saw his VA treating physician for a polytrauma evaluation.  The Veteran stated that he felt agitated and depressed.  The Veteran also stated that he felt "hyperanxious really easily."  The physician recommended psychotherapy to address the symptoms of depression, anxiety and decreased social support.  In May 2012, the Veteran again saw his VA treating physician for another polytrauma evaluation.  The physician diagnosed the Veteran with PTSD and major depression recurrent, moderate.  In June 2012, the Veteran saw another VA treating physician for a mental health examination and was diagnosed with depressive disorder NOS and mood disorder NOS.  In September 2013, the Veteran saw another VA treating physician for a mental health examination.  The Veteran complained of depression and anxiety; his affect was noted as mood congruent, in no acute distress.  The physician diagnosed the Veteran with depressive disorder NOS.

In November 2013, the Veteran was afforded another VA examination for his now service-connected PTSD claim.  The examiner diagnosed the Veteran with PTSD chronic, severe with depression.  The examiner noted the symptoms attributable to the Veteran's PTSD, which included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, impairment of short and long term memory, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.

In December 2014, the Veteran saw his VA treating physician for a mental health examination.  The physician noted a history of depression.  The Veteran attributed his depression now was particularly due to school and work, and denied feeling hopeless or helpless.  In January 2016, the Veteran saw his VA treating physician for a primary care visit.  The physician noted the Veteran's history of depression and that he was currently taking Zoloft.

In October 2016, the Veteran was afforded a VA examination for his depression claim.  The Veteran stated that he was depressed because he could not keep a job despite his work performance being fine.  The Veteran also stated that he was isolative with only one friend, and that he avoided spending time with his wife because he liked to be alone.  The Veteran said his appetite was fine and concentration was fair, that he had gained weight, and that his energy was low.  The Veteran denied suicidal ideations and psychosis, but said he had occasional crying spells, and some mild anxiety.  The examiner noted that the symptoms that applied to the Veteran's PTSD diagnosis were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner stated that the Veteran did not have more than one mental disorder diagnosed and that his only service connected diagnosis was PTSD.  The examiner opined that no separate Axis I diagnosis was warranted because he had mild symptoms of depression which fell under the umbrella of PTSD symptoms.  

The Veteran has offered his own opinion on etiology, stating that he currently has an acquired psychiatric disability other than PTSD, to include depression, which is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Though the Board notes that the Veteran has a bachelor's degree in psychology, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for an acquired psychiatric disability other than PTSD, to include depression, is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


